Citation Nr: 1023459	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition, 
to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to March 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  This case has been advanced on the 
Board's docket.

This appeal has been before the Board three times previously, 
most recently in October 2008, when the issues of entitlement 
to service connection for hypertension and a heart condition 
were remanded for additional procedural and evidentiary 
development.

The appellant presented testimony at a Video Conference 
hearing chaired by the undersigned Veterans Law Judge in 
September 2005.  A transcript of the hearing is associated 
with the claims file.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, namely a claim for 
ischemic heart disease, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of 
any case or claim that has been stayed will be resumed.

In addition to the foregoing, the record appears to raise a 
claim for service connection for Type 2 diabetes mellitus.  
That issue is referred to the RO for appropriate action.  

The issue of entitlement to service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was last before the Board, it was remanded, in 
pertinent part, to obtain a follow-up opinion from the 
November 2007 VA examiner, who had opined that it is less 
likely than not that the Veteran's current hypertension had 
its onset during service.  Specifically, the Board asked the 
examiner to address elevated blood pressure readings noted 
during service, and whether the current hypertension is 
related to those elevated readings, as requested in a 
previous remand.

In a December 2009 addendum opinion, the VA examiner affirmed 
his November 2007 determination that it is less likely as not 
that the Veteran's hypertension had its onset during service, 
noting that "review of the chart reveals that all the blood 
pressures during his last tour of active duty between 1953 
and 1973 were normal."  However, as noted in all of the 
Board's previous remands, the record clearly reflects 
elevated blood pressure readings during service.  
Specifically, flight physicals conducted in March 1964, July 
1971, and December 1971, reflect blood pressure readings of 
115/90, 128/90, and 128/90 respectively.  The December 2009 
VA examiner did not address this evidence, as specifically 
requested by the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998) (as a matter of law, a remand by the Board confers 
on the Veteran the right to compliance with the remand 
orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the November 2007/December 2009 VA 
examiner.  If that examiner is not 
available, the claims file should be 
referred to another individual with the 
appropriate expertise in determining 
the onset of hypertension.  After 
reviewing the record in its entirety, 
including this REMAND, and any updated 
records, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the Veteran's currently-shown 
hypertension had its onset during 
service, and/or is related to service.  
In reaching this opinion, the examiner 
is asked to specifically address the 
elevated blood pressure readings of 
115/90, 128/90, and 128/90 noted in 
March 1964, July 1971, and December 
1971 respectively.  A complete 
rationale should be provided for all 
opinions expressed.

2.	To help avoid future remand, the RO 
should ensure that, to the extent 
possible, all requested action has been 
accomplished in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



